Name: Council Regulation (EC, Euratom) NoÃ 351/2006 of 27 February 2006 laying down the weightings applicable from 1 July 2005 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the ten new Member States for a maximum period of fifteen months after accession
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  cooperation policy;  personnel management and staff remuneration
 Date Published: nan

 1.3.2006 EN Official Journal of the European Union L 59/1 COUNCIL REGULATION (EC, EURATOM) No 351/2006 of 27 February 2006 laying down the weightings applicable from 1 July 2005 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the ten new Member States for a maximum period of fifteen months after accession THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the 2003 Treaty of Accession, and in particular Article 33(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) It is necessary to take account of changes in the cost of living in countries outside the Community, and to determine accordingly the weightings applicable from 1 July 2005 to remuneration payable in the currency of the country of employment to officials, temporary staff and contract staff of the European Communities serving in third countries and to certain officials remaining in post in the ten new Member States for a maximum period of fifteen months starting on 1 May 2004. (2) The weightings in respect of which payment has been made on the basis of Regulation (EC, Euratom) No 257/2005 (2) may lead to retrospective upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of an increase in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of the new weightings for the period between 1 July 2005 and the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than six months preceding the date of entry into force of this Regulation and for its effects to be spread over a period of no more than twelve months following that date, as is the case with the weightings applicable within the Community to remuneration and pensions of officials and other servants of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2005, the weightings applied to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and to certain officials remaining in post in the ten new Member States for a maximum period of fifteen months starting on 1 May 2004, payable in the currency of the country of employment, shall be as shown in the Annex. The exchange rates used for the calculation of this remuneration shall be established in accordance with the rules for the implementation of the Financial Regulation and shall correspond to the date referred to in the preceding paragraph. Article 2 1. The institutions shall make back-payments in the event of an increase in remuneration as a result of the weightings shown in the Annex. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of a reduction as a result of the weightings shown in the Annex for the period between 1 July 2005 and the date of entry into force of this Regulation. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of no more than six months preceding the date of entry into force of this Regulation. Recovery shall be spread over no more than twelve months from that date. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2006. For the Council The President U. PLASSNIK (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 31/2005 (OJ L 8, 12.1.2005, p. 1). (2) OJ L 46, 17.2.2005, p. 1. ANNEX Place of Employment Weightings July 2005 Afghanistan (1) 0 Albania 86,2 Algeria 89,3 Angola 126,5 Argentina 63,3 Armenia 104,9 Australia 105,3 Bangladesh 53,3 Barbados 127,4 Benin 92,8 Bolivia 52,2 Bosnia and Herzegovina 73,4 Botswana 62,8 Brazil 76,8 Bulgaria 73,9 Burkina Faso 87,7 Burundi (1) 0 Cambodia 67,6 Cameroon 101,3 Canada 84,6 Cape Verde 74,2 Central African Republic 117,6 Chad 130,6 Chile 79,4 China 78,5 Colombia 71,3 Congo 129,8 Costa Rica 72,4 CÃ ´te dIvoire 111,2 Croatia 101,8 Cuba 93 Cyprus 101,3 Czech Republic 82,1 Democratic Republic of Congo 138,6 Djibouti 101,1 Dominican Republic 84,8 Ecuador 70,5 Egypt 56,9 El Salvador 81,7 Eritrea 51 Estonia 77,7 Ethiopia 81,1 Fiji 78,4 Former Yugoslav Republic of Macedonia 69,9 Gabon 116,1 Gambia 51,1 Georgia 96,1 Ghana 79,4 Guatemala 84,9 Guinea 59,8 Guinea-Bissau 139,2 Guyana 60,6 Haiti 100,8 Honduras 75,9 Hong Kong 87,6 Hungary 78,1 India 51,6 Indonesia 78,7 Israel 91,5 Jamaica 91,5 Japan (Naka) 125,6 Japan (Tokyo) 132,9 Jordan 76 Kazakhstan 112,8 Kenya 88,2 Kyrgyzstan 84,6 Laos 74,7 Latvia 71,2 Lebanon 105,7 Lesotho 74,3 Liberia (1) 0 Lithuania 73,8 Madagascar 71,9 Malawi 76,4 Malaysia 73,9 Mali 98,8 Malta 97,9 Mauritania 71,7 Mauritius 75 Mexico 77,9 Moldavia (1) 0 Morocco 86,1 Mozambique 72,7 Namibia 79,5 Nepal 72,7 New Caledonia 120,4 New Zealand 106,7 Nicaragua 67,5 Niger 91,8 Nigeria 86,1 Norway 132,5 Pakistan 52,9 Papua New Guinea 77,3 Paraguay 66 Peru 86,5 Philippines 51,4 Poland 78 Romania 56,4 Russia 110 Rwanda 87,7 Saudi Arabia 86,4 Senegal 78,2 Serbia and Montenegro 61,7 Sierra Leone 72 Singapore 97,6 Slovakia 87,4 Slovenia 76,4 Solomon Islands 85,4 Somalia (1) 0 South Africa 66,6 South Korea 108,2 Sri Lanka 60,8 Sudan 43,4 Suriname 54,7 Swaziland 69,7 Switzerland 118,7 Syria 67,5 Taiwan 96,2 Tajikistan 73 Tanzania 61,7 Thailand 61,8 Togo 95 Trinidad and Tobago 73,8 Tunisia 72,6 Turkey 93,2 Uganda 75,6 Ukraine 101,1 United States (New York) 106,8 United States (Washington) 103,7 Uruguay 74,8 Vanuatu 124,1 Venezuela 59,9 Vietnam 52,7 West Bank  Gaza Strip 91,3 Yemen 75,8 Zambia 55,9 Zimbabwe 62,7 (1) Not available.